Citation Nr: 1748858	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's son


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that declined to reopen the Veteran's previous claim.

This appeal has previously been before the Board, most recently in December 2015, when it was reopened and remanded for additional development.  The development has been completed, the Board finds that its remand instructions have been substantially complied with and will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral knee disability did not manifest within one year of separation from active service, and is not otherwise etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304,  3.306, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and no prejudice has been alleged or demonstrated with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board remanded the Veteran's claim to seek treatment records from the 1970s but not records were found to be available.

The Veteran was afforded a VA examination in connection with his claim.  Upon review of the evidence, the Board finds that the examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal. 38 C.F.R. § 4.2 (2015); Barr, 21 Vet. App. 303 (2007).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

The Veteran originally filed a claim for service connection for a bilateral knee disability in December 1961.  The Veteran attempted to reopen his claim in 2004 and again in 2011.  Since the origination of his claim, the Veteran has continually asserted that he injured his knee in 1955 after falling on ice in Dachau, Germany and that he was put on light duty for the duration of his time there.  The Veteran believes that this in-service injury resulted in his current bilateral knee disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As an initial matter, the Veteran is currently diagnosed with degenerative joint disease (DJD), also known as arthritis, in the right and left knees.  The Board finds this diagnosis sufficient to establish the existence of a current bilateral knee disability.  Additionally, the Veteran has consistently asserted an in-service fall and subsequent treatment in service.  Specifically, the Veteran asserts that after his fall in 1955 he received treatment for two weeks, which included heat therapy and a supportive bandage, and he was then put on light duty as driver.  The Veteran also asserts that he submitted letters to VA supporting these events, however, they do not appear in the record.  Based on the Veteran's detailed and consistent account of the events surrounding his 1955 fall and treatment, the Board finds that the Veteran experienced an in-service injury.

As such, the remaining determination is whether the record demonstrates the nexus element of service connection.  That is, did the fall in service result in the Veteran's current bilateral knee disability. 

In cases where arthritis has been diagnosed, the nexus requirement can be established through objective medical evidence, the application of statutory presumptions for chronic diseases when manifested to a compensable degree within a year of separation from service, or based on a continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, some of the Veteran's service treatment records, Veteran's VA treatment records and private treatment records are appear to be unavailable.  Where service records are unavailable through no fault of the Veteran, there is "a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the veteran in developing the claim, and to explain its decision." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The Veteran reports he first sought treatment for knee pain in 1957 with his private physician.  At that time, the Veteran took aspirin to address pain he was experiencing.  The Veteran also testified that initially he was experiencing knee pain, and after some time and activity that required "a lot of bending" and an "all cement floor," fluid started to build up on his knees.  Additionally, his knees began to lock up and pop.  He began to receive some therapy, which helped with his ability to ambulate.  This treatment started with a focus on his left knee, which lead to compensation for, and impact on, the right knee.  Hearing testimony also indicates the Veteran's initial treatment was "tear therapy" and his knee problems caused him to leave his mechanic job and seek office work.  The Veteran testified to seeking VA treatment beginning in 1961 for his knees, and again in the early 1970s.  Unfortunately, the available medical records do not show treatment until 2002.  At that time the Veteran reported knee pain and his physician's recommendation for arthroscopic surgery.  Diagnosis or reference to DJD does not appear in medical records until May 2004.

The Veteran submitted several lay statements from friends indicating that the he experienced trouble with his knees after returning home from service.  The Veteran was noted to need crutches to get around in the later 1950s, or early 1960s, and have trouble walking for two to three years.  

The Board notes that the Veteran is competent to report observable symptomatology of knee pain and difficulty walking.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran has credibly reported symptoms and treatment related to his bilateral knee disability.  The Veteran's complaints of post-service symptoms were considered and afforded great weight.  Additionally, the Board finds that the buddy statements regarding the Veteran's symptoms credible and affords them great weight.  

The evidence of record does not support service connection based on a statutory presumption or a continuity of symptomatology.  There is no medical indication that the Veteran had a knee disability upon separation from service, or within one year of his separation.  The Veteran's service separation examination indicated no medical problems.  Additionally, there is no medical indication that the Veteran's in-service fall led to injuries so severe that he would need crutches to ambulate approximately one year after service.  Further, there is insufficient medical evidence to demonstrate a pattern of knee disability symptoms since separation from service.  The Veteran's own reports and attempts at service connection seem to indicate treatment gaps and acute, rather than a continuity of symptomatology.  The evidence of record indicates that the Veteran was asymptomatic upon separation from service and was able to work for some time, but within a year began to have trouble ambulating.  This evidence indicates possible injury or trauma to the Veteran's knees after his separation from service.  The Veteran received treatment between 1957 and 1961 for what may have been a tear and experienced an improvement, further indicating possible post-service injury or trauma.  The Veteran filed his first claim for service connection in 1961.  Approximately ten years later, in the 1970s, he next sought treatment for his knees.  Not until 2002, approximately forty years after separation from service, did the Veteran require knee surgery, or make his next claim for service connection.  The ability to continue active service after his in-service injury; the nature of his post-service limitations, treatment, and recovery; and such significant gaps in treatment cannot meet the requirements for a one-year manifestation or continuity of symptomatology.       

In April 2014, a VA examiner reviewed the Veteran's case and opined that it was less likely as not that the Veteran's current knee disability is causally related to his in-service fall.  As rationale for this finding, the examiner noted that the Veteran's statements to Senator Burr indicate that he was asymptomatic for knee difficulties at the time of separation.  Additionally, the examiner suggested that based on the lack of symptoms at separation, any injuries the Veteran's experienced in service were acute and self-limiting.  The examiner indicated that the Veteran's current bilateral knee disability was more likely than not related to natural progression and aging, rather than active service or the in-serivce fall.  

The VA examiner opinion is afforded great weight.  This opinion was offered based on a review of the Veteran's medical records, VA administrative record, and consideration of lay statements from the Veteran and his friends.  Additionally, the opinions provide specific conclusions and precise reasons for the statement. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran has not offered any medical evidence to refute the examiner's opinion.

The medical evidence does not support a causal relationship between the Veteran's in-service injury and current bilateral knee disability.  The only medical opinion of record indicates that the Veteran's current disability cannot be attributed to his military service.  Further, while the Veteran asserts a causal relationship between his service and his current disability, he is not competent to do so.  The issue of causation is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372.  The length and degree of his in-service treatment, as well as the time delay between the in-service injury and treatment, all weight against a finding that a medical nexus exist.  The record is absent for any documents indicating that a medical professional has found a causal relationship between the Veteran's military service and his bilateral knee disability.  

The Board is sympathetic to the Veteran's claim, and understands his frustration that records may be missing.  Unfortunately, the state of the evidence of record at this time is that the medical evidence of record concluded that service connection was not warranted.

The weight of the evidence is against a finding that a medical nexus exists between the Veteran's DJD and his current bilateral knee disability.


ORDER

Service connection for a bilateral knee disability is denied.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


